Citation Nr: 1518824	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating for coronary artery disease, status post stenting and bypass surgery, in excess of 10 percent prior to September 13, 2012, and in excess of 30 percent from September 13, 2012.

2.  Entitlement to an initial compensable disability rating for residuals of chest scar secondary to coronary artery disease, status post stenting and bypass surgery. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That decision granted service connection for coronary artery disease with an evaluation of 10 percent.  In addition, the decision granted service connection for a chest scar with a noncompensable rating.  Although the Veteran did not claim service connection for a scar, the RO determined that a scar can be presumed from coronary artery bypass grafting surgery.  In October 2011, the Veteran filed a Notice of Disagreement.  

In an October 2012 rating decision, the RO increased the rating for the Veteran's service-connected coronary artery disease to 30 percent, effective September 13, 2012.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO furnished the Veteran a Statement of the Case in October 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in November 2012.  A Supplemental Statement of the Case was furnished by the RO in September 2014.  
    
The Board notes that, in a May 2012 rating decision, the RO granted service connection for a left leg saphenous vein graft scar and left arm radial graft scar as secondary to the Veteran's coronary artery disease, with separate noncompensable ratings, based on an operative report describing the Veteran's coronary artery bypass grafting surgery submitted by the Veteran in September 2011.  In the Veteran's November 2012 VA Form 9, the Veteran stated that he disagreed with the noncompensable ratings for these leg and arm scars; however, that document is procedurally the Notice of Disagreement to the May 2012 rating decision.  As such, the RO properly furnished the Veteran a Statement of the Case in January 2014.  The Veteran has not perfected an appeal relating to his claims for leg and arm scars; therefore, they are not before the Board at this time.        

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    

The issue of entitlement to increased disability ratings for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chest scar is linear, covers an area of less than 39 square centimeters, and is stable, but, resolving all doubt in favor of the Veteran, is tender to touch and painful. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no more, for residuals of chest scar secondary to coronary artery disease, status post stenting and bypass surgery, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION


Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, the appeal arises from a disagreement with an initial rating decision in September 2011, which granted service-connection for the Veteran's chest scar.  Courts have held that, once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, private medical records and reports, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran underwent VA examinations in October 2011 and June 2014.  The Board finds that these examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, considered the Veteran's statement, and described the current severity of the Veteran's scar in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the symptoms of his chest scar.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.   As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  INCREASED RATING 
      
A.  Governing Law and Regulations Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  In addition,  consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).   

B.  Scar

The Veteran contends that he is entitled to a higher initial disability rating for a scar on his chest, which is the residual of coronary artery bypass grafting surgery.  Such disability is currently assigned a 0 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2014).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).      

In his October 2011Notice of Disagreement, the Veteran states that his chest scar does bother him, it has itched continuously since 2004, and he continuously rubs the scar because it bothers him.

The October 2011 VA examination results reveal that the Veteran has a 20 centimeter (eight inch) linear scar located on his anterior chest.  The scar is not painful or unstable.  The examiner found that the scar does not result in limitation of function or impact his ability to work.

On his November 2012 VA Form 9, the Veteran states that his scar does cause pain, is tender to the touch, and itches chronically to the point of pain.

The June 2014 VA examination results show the Veteran's scar is not painful or unstable, and does not measure a total area greater than 39 square centimeters. 

At his March 2015 hearing, the Veteran testified that he rubs and scratches the scar a lot.  He described the scar as popping out, rather than going in, and as keloid without any opening of the skin.  When he moves side to side, stretches his chest muscles, pulls his arms out, or lifts anything, he feels a pulling that is a tingling type of sensation.  The Veteran testified further that the scar is tender to touch and painful; however, the itching is the worst.

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).   Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 281 F.3d at 1380-81; see also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board finds that the Veteran is competent to report on his symptoms relating to his scar.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds that the Veteran is credible in his assertions about his scar.  The Veteran has consistently stated over time that his scar bothers him, itches, is tender to touch, and is painful.  The scar is large in general and in comparison to the total length of the Veteran's chest.  In addition, it is located over chest muscles that are used in most motions when the Veteran moves his arms or lifts, so the Board finds it  reasonable to conclude that the scar moves when the muscles below move.  Finally, the fact that the Veteran's scar is keloid and protrudes makes it less pliable and more likely to rub on clothing when the Veteran moves.  Thus, the Board finds it facially plausible that the Veteran's scar tingles when it is pulled, itches, is tender to touch, and is painful.    

The Board acknowledges that two VA examiners have found that the Veteran's scar is not painful.  However, by its very nature, the severity of pain is difficult to assess.  Pain is subjective, comes and goes, and often does not include objective manifestations.  As such, the Board must take into consideration the Veteran's credible statements that he experiences pain in his scar.  Thus, the Board finds that the evidence of record with respect to whether the Veteran's scar is manifested by pain is at least in equipoise.                 
               
Given that the evidence is in equipoise as to whether the Veteran's scar is manifested by pain, the Veteran is entitled to the benefit of the doubt as to whether he meets the criteria of Diagnostic Code 7804.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 10 percent, but no more, pursuant to Diagnostic Code 7804 for one painful, but stable, chest scar is warranted.  The Board also finds that there is no basis for staged rating of the Veteran's scar pursuant to Fenderson, as the Veteran's scar appears to have remanded stable throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).     
 
The Board notes that scars may also be evaluated under Diagnostic Codes 7800, 7801, and 7802.  Scars evaluated under these diagnostic codes may also receive an evaluation under  Diagnostic Code 7804 for painful scars, when applicable.  Therefore, the Board also will evaluate whether the Veteran may receive a compensable rating under one of the other diagnostic codes that pertain to scarring. 

Diagnostic Code 7800 applies to scarring of the head, face, and neck and is thus inapplicable to the Veteran's chest scar rating. 

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  The ratings that are assigned are based on the size or the affected area or areas.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas.  Assuming that the Veteran's scar is deep and nonlinear, which it is not, it does not warrant a compensable rating under Diagnostic Code 7801, as it measures an area less than 39 square centimeters, which is required in order to receive a 10 percent rating.    

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters).  A compensable rating is not available under this diagnostic code because the Veteran's scar covers an area of less than 929 square centimeters and is linear.  

Thus, the Veteran's scar does not warrant a compensable rating under one of the other diagnostic codes pertaining to scars.  The Board also has considered whether a compensable rating may be assigned under a different diagnostic code that is not specifically for scars.  As there is no numbness, limitation of function, or impact on the Veteran's ability to work associated with the scar, the Board finds that a separation rating under a different diagnostic code is not warranted.  

C.  Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

A three-part test has been set out, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
	
In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected scar are congruent with the disability picture represented by the disability rating assigned herein.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a disability rating of 10 percent, but not more, for residuals of chest scar secondary to coronary artery disease, status post stenting and bypass surgery, is granted for the entire period on appeal.


REMAND

The Veteran is seeking entitlement to an initial disability rating for coronary artery disease, status post stenting and bypass surgery, in excess of 10 percent prior to September 13, 2012, and in excess of 30 percent from September 13, 2012.  Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim.  

The Veteran was afforded a VA examination in June 2014.  The examiner noted that the Veteran had a pacemaker implanted in January 2013.  She noted further that the Veteran has not had a stress test since the pacemaker was inserted, but that the stress test in 2012 was normal, as reported with a METs level of great than 5 but not greater than 7 and an ejection fraction of 60 percent.  

In a June 2014 addendum to the VA examination report, the examiner opined, based on interview of the Veteran and considering the Veteran's heart condition as 50 percent and all of the Veteran's other conditions as 50 percent, that the lowest level of activity at which the Veteran reports symptoms of dyspnea and fatigue is great than 1 but not greater than 3 METs.  

Once a July 2014 VA cardiology consultation report was available, the June 2014 examiner reviewed the report and offered an additional addendum opinion in July 2014.  The VA examiner concluded, based on the report and the Veteran's statements about his physical activities to the cardiologist, that the 2012 stress test with the METs level of greater than 5 but not greater than 7 and an ejection fraction of 60 percent more accurately describes the Veteran's cardiac manifestations at the present time.  In pertinent part, the Veteran told the cardiologist that he mows with a walking mower, works on old cars, and does lifting.

The Veteran obtained a private evaluation by Meritas Cardiology in October 2014.  The report was provided to the Board in October 2014 and shows that the lowest level of activity at which the Veteran reports symptoms of dyspnea and fatigue is greater than 1 but not greater than 3 METs.  This was determined from interview-based METs testing.  The report does not indicate whether the METs level determination was based solely on the Veteran's service-connected coronary artery disease.  In addition, the report states that the Veteran can perform a low intensity job, but that the Veteran will have limitations performing activities at greater than or equal to 5 METs.  Thus, the report is internally inconsistent.

At the March 2015 Board hearing, the Veteran submitted an executed Authorization to Disclose Information to the Department of Veterans Affairs (VA Form 21-4142) to allow VA to obtain medical records from Meritas Cardiology.  The Board finds a remand necessary to obtain the medical records from Meritas Cardiology in an attempt to determine how the private physician arrived at his opinions, including what testing he relied on in formulating his opinions in the October 2014 report.

In addition to the medical records of Meritas Cardiology, the evidence shows that the Veteran has received treatment at North Kansas City Hospital and Northland Cardiology in connection with his coronary heart disease.  Therefore, on remand, the RO is to request that the Veteran complete authorizations to allow VA to obtain these records.  The Board acknowledges that in January 2014 the RO sent a letter to the Veteran requesting that he complete an authorization for North Kansas City Hospital, and the Veteran did not respond to the request.  Nonetheless, given that the records could provide favorable evidence for the Veteran's claim, the Board finds that the Veteran is to be given another opportunity to provide all relevant private medical records.      

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
 
After all relevant medical records are obtained, an addendum opinion from a physician is to be obtained to determine the Veteran's current status and reconcile the opinions in the July 2014 VA examiner's report and the October 2014 private report.  The Board leaves it to the discretion of the physician rendering the addendum opinion to determine whether objective METs testing is necessary and appropriate in light of the Veteran's overall health.       

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records from Meritas Cardiology and associate them with the Veteran's claims file.  An authorization was added to the Veteran's claims file on March 3, 2015.

2.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for coronary artery disease after March 1, 2011, specifically to include North Kansas City Hospital and Northland Cardiology, but not Meritas Cardiology.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  After the above development has been completed, obtain an addendum opinion from a VA physician concerning the current status of the Veteran's service-connected coronary artery disease.  All necessary tests and studies, to include an electrocardiogram echocardiogram, or X-ray, should be accomplished.  The need for METs testing and the appropriateness of it for this Veteran is left to the discretion of the examiner offering the opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should provide an opinion concerning the current status of the Veteran's coronary artery disease, specifically with respect to the Veteran's METs level due to his service-connected coronary artery disease.  

Based on the record evidence and the results from all (private and VA) examinations conducted, the VA examiner should address the the following:  (1) what is the percentage of the Veteran's ventricular ejection fraction;  (2) what is the Veteran's METS level; and (3) does the Veteran suffer from congestive heart failure; and, if so, is his congestive heart failure classified as acute or chronic?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


